DETAILED ACTION

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  The word “pray” should be replaced with the word “prey” in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renforth (US Patent Publication 2006/0054106).
	a. Regarding claim 1, Renforth discloses a method of entertaining a cat and stimulating its hunt and pray instincts comprising placing a pet toy in the vicinity of the cat, said pet toy comprising a pet toy body 105 ; a rigid insert 120 having a smooth surface and coefficient of friction less than that of the pet toy body and being sized to frictionally fit within and be retained by a cavity having a smooth surface, a portion of said rigid insert extending outside of cavity such that during play, a portion of said rigid insert is in contact with a support surface for the pet toy [ball 120 extends partially through a large bottom hole 147 of the body 105. The bottom hole 147 is sized larger than the segment of the ball 120 extending through the hole 147 to permit rotation of the ball 120. This configuration allows a person or a cat to propel the toy along a horizontal surface by pushing the toy 100, causing the ball 120 contacting the horizontal surface to rotate [0116]]. 
	b. Regarding claim 2, Renforth discloses the method of claim 1 wherein said cavity is substantially spherical [FIG. 1A].
120 is substantially spherical [Inside the body 105 resides a rotating element, such as a ball 120, typically spherical [0113]]. 
	d. Regarding claim 4, Renforth discloses the method of claim 1 wherein said rigid insert is heavier than said pet toy body to encourage said pet toy to remain upright during rigorous play [the projection of at least a portion of the ball 120 through the hole 147, essentially maintain the upright orientation of the toy when it translates across a horizontal surface (i.e., the large bottom hole 147 continues to face the horizontal surface) [0121]]. 	
 
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of Rainwater (US 4,277,909).  
	a. Regarding claim 5, Renforth teaches the method of claim 4 having rigid insert 120. Renforth does not specifically teach the rigid insert is comprised of steel. Rainwater teaches rigid insert 34 is comprised of steel [spool 34 on the other hand is relatively heavy. For example it is formed of metal or dense plastic material. Alternatively the spool 34 may be molded of plastic with metal inserts 40 for example of steel, copper or lead embedded in opposite ends of the spool. The spool is thus the heaviest part of the toy being heavier than the combined weight of the body and frame. By having the spool heavy, the center of gravity of the toy is kept low so that it does not readily upset, col. 3 lines 68 – col. 4 lines 1-9] for the purpose of providing for the insert to be the heaviest part of the toy being heavier than the weight of the body so the center of gravity of the toy is kept low so that it does not readily upset. 
.  
	
6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renforth (US Patent Publication 2006/0054106) in view of White (US Patent Publication 2010/0064982).
a. Regarding claim 6, Renforth teaches the pet toy of claim 1 having pet toy body 105. Renforth does not specifically teach a cord extending from said pet toy body. White teaches cord 130 extending from pet toy body 101 [a tail member 130 extending outwardly from the rear region 120. The tail member 130 may be coupled to the rear region 120; for example, by hook and loop fastener, an adhesive material and/or so forth. Additionally, the tail member 130 may be manufactured as part of mold of the main body 101 which incorporates the tail member 130 therein [0038]] for the purpose of providing a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Renforth to include a cord extending from the pet toy body as taught by White because doing so would have provided a more realistic animal mouse toy for cats with a tail member extending outwardly from the rear region of the toy body to promote exercise and playful activity among household pets.  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643